DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 14 September 2022 has been entered. Claims 1-2, 5-22, and 25-31 remain pending in this application.  Claims 1, 5, 14, and 25 have been amended and claims 3-4 and 23-24 have been canceled.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 17 March 2022. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-13, and 25-31 have been considered but are moot in view of new ground(s) of rejection set forth below.
Regarding claims 14-22, Applicant’s arguments have been fully considered but are not persuasive for the following reasons. 
Regarding claim 14, Applicant has argued that claim 14 recites the multi-layer is adapted to realize a structure chosen between a noble zone of an interposer of a probe card, a core zone of an interposer of a probe card, an interposer of a probe card or a structure comprising a central core sandwiched between two noble zones having a finer pitch, the noble zone or zones having pitches from 60 um to 200 um, and the core zone having pitches from 200 um to 400 um and that Otsubo does not teach this amended language.  The Examiner has carefully considered this argument but respectfully cannot agree for the following reasons. 
The amendment to claim 14 recites multiple alternative structures for the multi-layer.  The prior art need only to teach one of the multiple alternatives.  In particular, Otsubo teaches in Fig. 1 that the wiring board 2 is interposer of probe card 1.  Therefore, Otsubo teaches the alternative that the multi-layer is adapted to realize a structure of “an interposer of a probe card” as claimed.  The other alternative options are not required by the prior art.  
Regarding dependent claims 15-22, Applicant has relied upon similar arguments presented with respect to claim 14.  These arguments were carefully considered but not persuasive for at least the reasons set forth above with respect to claim 14. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsubo US 2015/0008951 (Otsubo).
Regarding claim 14, Otsubo teaches (Fig. 1) a multi-layer realized by a manufacturing method comprising:
providing a plurality of dielectric layers starting from a first dielectric layer to a last dielectric layer (insulating layers 3a-3e);
providing a first plurality of contact pads realized on a first face of the multi-layer in correspondence of an exposed face of the first dielectric layer (electrode 7 on top surface of 3a);
providing a second plurality of contact pads realized on an opposite, second face of the multi-layer, in correspondence of an exposed face of the last dielectric layer (electrode 7 on bottom surface of 3e);
realizing, by laser ablation (see para [0043] – through-hole for via conductors 8 are formed by through hole using laser beam, considered laser ablation), in each dielectric layer of the plurality of dielectric layer a plurality of pass-through structures (through-hole associated with for via conductor 8) occurring in matching number in each dielectric layer (each layer 3a-3e has five via conductors 8 form by laser ablation per para [0043]), the matching number of pass-through structures being adapted to put into communication opposite faces of each dielectric layer (see Fig. 1 –communication is achieved through the holes formed for via conductors 8);
filling the plurality of pass-through structures with a conductive material to realize in each dielectric layer a plurality of conductive structures (see para [0043] – through hole formed is filed with conductor to form via conductor 8 by well-known methods); and
superimposing the plurality of dielectric layers (see para [0035] – insulating layers 3a-3e are stacked) in a way that each conductive structure of the plurality of conductive structures (conductive vias 8) of each dielectric layer is in contact with a corresponding conductive structure of the plurality of conductive structures of a subsequent and contiguous dielectric layer in the multi-layer and forms a plurality of conductive paths (see Fig. 1 – vias 8 of each layers 3a-3e are connected to form electrically conductive path);
the conductive paths establishing an electrical connection between the first plurality of contact pads realized on the first face of the multi-layer in correspondence of an exposed face of the first dielectric layer and the second plurality of contact pads realized on the second face of the multi-layer (conductive vias 8 form path between top electrodes 7 and bottom electrodes 7), in correspondence of the exposed face of the last dielectric layer, the second plurality of contact pads (electrodes 7 on bottom of layer 3e) having respective symmetry centers spaced apart by a greater distance than respective symmetry centers of the first plurality of contact pads (electrodes 7 on bottom of layer 3e are spaced further apart from each other than the electrodes on the top surface of 3a), the multi-layer thus performing a spatial transformation between the first and second pluralities of contact pads connected through the connective paths (see Fig. 1 – spatial transformation between the electrodes 7 of 3a and 3e is achieved using the conductive vias 8),
wherein the multi-layer is adapted to realize a structure chosen between a noble zone of an interposer of a probe card, a core zone of an interposer of a probe card, an interposer of a probe card (see Fig. 1 – wiring board 2 is interposer of probe card 1) or a structure comprising a central core sandwiched between two noble zones having a finer pitch, the noble zone or zones having pitches from 60 um to 200 um, and the core zone having pitches from 200 um to 400 um (the previous limitation only requires the multi-layer be adapted to realize one of the listed structures.  The prior art teaches the option of interposer of a probe card and therefore the other limitation are not required to be taught by the prior art).
Regarding claim 15, Otsubo teaches the multi-layer of claim 14, wherein the first and second plurality of contact pads (electrodes 7) are realized in superficial connective zones of the conductive structures in correspondence of the exposed faces of the first and last dielectric layers (see Fig. 1 – electrodes 7 are formed at what is considered the “superficial connective zone” of the vias 8).
Regarding claim 16, Otsubo teaches the multi-layer of claim 14, wherein each pass-through structure comprises at least one pass-through hole (see para [0043] – through-hole for via conductors 8 are formed by through hole using laser beam, considered laser ablation),  transversally extending and connecting opposite faces of the dielectric layer (see Fig. 1 – the through holes which are formed to create vias 8 extend through dielectric layers and connect faces of layer 3).
Regarding claim 17, Otsubo teaches the multi-layer of claim 14, wherein each pass-through structure further comprises at least one recess (recess 9 – see Fig. 2), longitudinally extending starting from the pass- through hole at the surface of the dielectric layer (see Fig.  2 – recess 9 extends longitudinally from the start of the through hole associated with via 8.  Recess 9 is located at the face of the layers 3a-3e).
Regarding claim 18, Otsubo teaches the multi-layer of claim 17, wherein the pass-through holes have a progressively greater distance starting from the first dielectric layer gradually towards the last dielectric layer (vias 8 are further apart in each layer starting from layer 3a to layer 3e) and the recesses have longitudinal extension equal to a distance between opposed faces of corresponding pass-through holes realized in subsequent and continuous dielectric layers (see Fig. 1 – recess 9 associated with electrodes 7 have longitudinal extension equal to the pass through holes in adjacent layers).
Regarding claim 19, Otsubo teaches the multi-layer of claim 14, wherein the pass-through structures comprise the conductive material forming the conductive structures (see Fig. 1 and para [0043] – through hole for forming via conductor 8 is filled with conductive material).
Regarding claim 20, Otsubo teaches the multi-layer of claim 19, wherein the plurality of dielectric layers are realized by an inorganic material (per para [0035]- layers 3a-3e are made of ceramic layers 5a-5e which are inorganic).
	Regarding claim 21, Otsubo teaches the multi-layer of claim 20, wherein the inorganic material is chosen among a ceramic material, a glass or a ceramic glass (per para [0035]- layers 3a-3e are made of ceramic layers 5a-5e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7, 10-12, 25-29  are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo US 2015/0008951 (Otsubo) in view of Yamamoto et al. US 2007/0107933 (Yamamoto).
Regarding claim 1, Otsubo teaches (Fig. 1) a manufacturing method of manufacturing a multi-layer for a probe card (see para [0041] – method of manufacturing multilayer wiring board 2), comprising:
providing a plurality of dielectric layers starting from a first dielectric layer to a last dielectric layer (insulating layers 3a-3e);
providing a first plurality of contact pads realized on a first face of the multi-layer in correspondence of an exposed face of the first dielectric layer (electrodes 7 on top surface of 3a);
providing a second plurality of contact pads realized on an opposite, second face of the multi-layer, in correspondence of an exposed face of the last dielectric layer (electrodes 7 on bottom surface of 3e);
realizing, by laser ablation (see para [0043] – through-hole for via conductors 8 are formed using laser beam, considered laser ablation), in each dielectric layer of the plurality of dielectric layer a plurality of pass-through structures (through-hole associated with for via conductor 8 per para [0043]) occurring in matching number in each dielectric layer (each layer 3a-3e has five via conductors 8 formed by laser ablation per para [0043]), the matching number of pass-through structures being adapted to put into communication opposite faces of each dielectric layer (see Fig. 1 – communication between faces of layers 3a-3e is achieved through the hole used for via conductors 8);
filling the plurality of pass-through structures with a conductive material to realize in each dielectric layer a plurality of conductive structures (see para [0043] – through hole is filled with conductor to form via conductor 8 by well-known methods); and
superimposing the plurality of dielectric layers (see para [0035] – insulating layers 3a-3e are stacked) in a way that each conductive structure of the plurality of conductive structures (conductive vias 8) of each dielectric layer (layers 3a-3e) is in contact with a corresponding conductive structure of the plurality of conductive structures of a subsequent and contiguous dielectric layer in the multi-layer and forms a plurality of conductive paths (see Fig. 1 – vias 8 of each layers 3a-3e are connected to vias in adjacent layers to form electrically conductive path);
the conductive paths establishing an electrical connection between the first plurality of contact pads realized on the first face of the multi-layer in correspondence of an exposed face of the first dielectric layer and the second plurality of contact pads realized on the second face of the multi-layer (conductive vias 8 form path between top electrodes 7 and bottom electrodes 7), in correspondence of the exposed face of the last dielectric layer, the second plurality of contact pads (electrodes 7 on bottom of layer 3e) having respective symmetry centers spaced apart by a greater distance than respective symmetry centers of the first plurality of contact pads are spaced from each other (electrodes 7 on bottom of layer 3e are spaced further apart from each other than the electrodes on the top surface of 3a), the multi-layer thus performing a spatial transformation between the first and second pluralities of contact pads connected through the connective paths (see Fig. 1 – spatial transformation between the electrodes 7 of 3a and 3e is achieved using the conductive vias 8),
wherein realizing, by laser ablation, in each dielectric layer (layers 3a-3e) the plurality of pass-through structures (conductive vias 8) comprises realizing, by laser ablation, at least one pass-through hole, transversally extending and connecting opposite faces of the dielectric layer (see para [0043] – through-hole for via conductors 8 are formed by through hole using laser beam, considered laser ablation).
Otsubo teaches a recess longitudinally extending starting from the pass-through hole at one of the faces of the dielectric layer (recess 9 in Fig. 2), however Otsubo’s recess is formed by bending the shrinkage suppression layer 6c (see para [0039]).  Otsubo does not teach realizing, by laser ablation, the at least one recess.
Yamamoto teaches (Fig. 6, 7) realizing, by laser ablation, the at least one recess (see Fig. 6, 7 – continuous via conductors 34A, 34B, 34D form recesses extending from the pass-through hole at one face of the ceramic 31.  See para [0057], formed by laser ablation).
The prior art references teach all of the claimed elements.  The difference between the prior art of record and the claimed invention is using a shrinkage method for forming a recess instead of the claimed laser ablation.  One of ordinary skill in the art would have recognized that utilizing a shrinkage method as taught by Otsubo and utilizing a laser ablation as taught by Yamamoto are known equivalents for forming a recess.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known method of forming a recess as taught by Otsubo for another known equivalent method as taught by Yamamoto to result in the predictable formation of forming a recess.  
Regarding claim 2, Otsubo teaches the manufacturing method of claim 1, wherein the first and second pluralities of contact pads (electrodes 7) are realized in superficial connective zones of the conductive structures in correspondence of the exposed faces of the first and last dielectric layers (see Fig. 1 – electrodes 7 are formed at what is considered the “superficial connective zone” of the vias 8) .
Regarding claim 5, Otsubo teaches the manufacturing method of claim 1, wherein realizing the pass-through holes realizes pass-through holes having a progressively greater distance starting from the first dielectric layer gradually towards the last dielectric layer (vias 8 are further apart in each layer starting from layer 3a to layer 3e) and realizing the recesses realizes corresponding recesses having longitudinal extension equal to a distance between opposed faces of corresponding pass-through holes realized in subsequent and continuous dielectric layers (see Fig. 1 – recess 9 associated with electrodes 7 have longitudinal extension equal to the pass through holes in adjacent layers).
Regarding claim 6, Otsubo teaches  the manufacturing method of claim 1, wherein filling the pass-through structures comprises a selective deposition of the conductive material on each dielectric layer, in order to only fill the pass-through structures and form the conductive structures (as shown in Fig. 1 -only the through holes are filled with conductive material to form conductive via 8, and thus the generation of the conductive vias 8 is through what is considered a “selective deposition.”  Also see para [0044] –printing technique using conductive pastes).
Regarding claim 7, Otsubo teaches the manufacturing method of claim 6, wherein the selective deposition of the conductive material comprises a serigraphic process (see para [0044] – printing technique using conductive pastes is understood to be serigraphic).
Regarding claim 10, Otsubo teaches the manufacturing method of claim 1, further comprising joining the plurality of superimposed dielectric layers (see para [0035] – layers 3a-3e are stacked and fixed to one another).
Regarding claim 11, Otsubo teaches the manufacturing method of claim 1, wherein each dielectric layer of the plurality of dielectric layers is realized by an inorganic material (per para [0035]- layers 3a-3e are made of ceramic layers 5a-5e which are in organic).
Regarding claim 12, Otsubo teaches the manufacturing method of claim 11, wherein the inorganic material is chosen among a ceramic material, a glass or a ceramic glass (per para [0035]- layers 3a-3e are made of ceramic layers 5a-5e which are in organic).
Regarding claim 25, Otsubo teaches a manufacturing method of a multi-layer for a probe card for a testing apparatus for electronic devices, comprising:
providing a plurality of dielectric layers starting from a first dielectric layer to a last dielectric layer (insulating layers 3a-3e);
providing a first plurality of contact pads realized on a first face of the multi-layer in correspondence of an exposed face of the first dielectric layer (electrodes 7 on top surface of 3a);
providing a second plurality of contact pads realized on an opposite, second face of the multi-layer, in correspondence of an exposed face of the last dielectric layer (electrodes 7 on bottom surface of 3e);
realizing, by laser ablation (see para [0043] – through-hole for via conductors 8 are formed by through hole using laser beam, considered laser ablation), in each dielectric layer of the plurality of dielectric layer a plurality of pass-through structures (through-hole associated with for via conductor 8) occurring in matching number in each dielectric layer (each layer 3a-3e has five via conductors 8 form by laser ablation per para [0043]), the matching number of pass-through structures being adapted to put into communication opposite faces of each dielectric layer (see Fig. 1 –communication is achieved through the through holes formed for via conductors 8);
filling the plurality of pass-through structures with a conductive material to realize in each dielectric layer a plurality of conductive structures (see para [0043] – through hole formed is filed with conductor to form via conductor 8 by well-known methods); and
superimposing the plurality of dielectric layers (see para [0035] – insulating layers 3a-3e are stacked) in a way that each conductive structure of the plurality of conductive structures (conductive vias 8) of each dielectric layer is in contact with a corresponding conductive structure of the plurality of conductive structures of a subsequent and contiguous dielectric layer in the multi-layer and forms a plurality of conductive paths (see Fig. 1 – vias 8 of each layers 3a-3e are connected to form electrically conductive path);
the conductive paths establishing an electrical connection between the first plurality of contact pads realized on the first face of the multi-layer in correspondence of an exposed face of the first dielectric layer and the second plurality of contact pads realized on the second face of the multi-layer (conductive vias 8 form path between top electrode 7 and bottom electrode 7), in correspondence of the exposed face of the last dielectric layer, the second plurality of contact pads (electrodes 7 on bottom of layer 3e) having respective symmetry centers spaced apart by a greater distance than respective symmetry centers of the first plurality of contact pads are spaced from each other (electrodes 7 on bottom of layer 3e are spaced further apart from each other than the electrodes on the top surface of 3a), the multi-layer thus performing a spatial transformation between the first and second pluralities of contact pads connected through the connective paths (see Fig. 1 – spatial transformation between the electrodes 7 of 3a and 3e is achieved using the conductive vias 8)
wherein realizing in each dielectric layer the plurality of pass-through structures comprises:
realizing, by laser ablation, at least one pass-through hole (see para [0043] – through-hole for via conductors 8 are formed by through hole using laser beam, considered laser ablation), transversally extending and connecting opposite faces of a corresponding dielectric layer (see Fig. 1 – the through holes which are formed to create vias 8 extend through dielectric layers and connect faces of layer 3), and
realizing at least one recess (recess 9 – see Fig. 2), longitudinally extending starting from the pass-through hole at the surface of the dielectric layer (see Fig.  2 – recess 9 extends longitudinally from the start of the through hole associated with via 8.  Recess 9 is located at the face of the layers 3a-3e),
wherein the multi-layer is adapted to realize a structure chosen between a noble zone of an interposer of a probe card, a core zone of an interposer of a probe card, an interposer of a probe card (see Fig. 1 – wiring board 2 is interposer of probe card 1) or a structure comprising a central core sandwiched between two noble zones having a finer pitch, the noble zone or zones having pitches from 60 microns to 200 microns, and the core zone having pitches from 200 microns to 400 microns (the claim requires the selection between a noble zone, a core zone, an interposer, or a structure.  Since Otsubo teaches an interposer as outlined above, the noble and core zones are not required.  Therefore this limitation is not required to be demonstrated by the prior art).  
Otsubo teaches a recess longitudinally extending starting from the pass-through hole at one of the faces of the dielectric layer (recess 9 in Fig. 2), however Otsubo’s recess is formed by bending the shrinkage suppression layer 6c (see para [0039]).  Otsubo does not teach realizing, by laser ablation, the at least one recess.
Yamamoto teaches (Fig. 6, 7) realizing, by laser ablation, the at least one recess (see Fig. 6, 7 – continuous via conductors 34A, 34B, 34D form recesses extending from the pass-through hole at one face of the ceramic 31.  See para [0057], formed by laser ablation).
The prior art references teach all of the claimed elements.  The difference between the prior art of record and the claimed invention is using a shrinkage method for forming a recess instead of the claimed laser ablation.  One of ordinary skill in the art would have recognized that utilizing a shrinkage method as taught by Otsubo and utilizing a laser ablation as taught by Yamamoto are known equivalents for forming a recess.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the known method of forming a recess as taught by Otsubo for another known equivalent method as taught by Yamamoto to result in the predictable formation of forming a recess.  

Regarding claim 26, Otsubo teaches the manufacturing method of claim 25, wherein the first and second pluralities of contact pads are realized in superficial connective zones of the conductive structures in correspondence of the exposed faces of the first and last dielectric layers (see Fig. 1 – electrodes 7 are formed at what is considered the “superficial connective zone” of the vias 8).
Regarding claim 27, Otsubo teaches the manufacturing method of claim 25, wherein realizing the pass-through holes realizes pass-through holes having a progressively greater distance starting from the first dielectric layer gradually towards the last dielectric layer (see Fig. 1 – pass through holes associated with conductive via 8 for each layer have greater starting distance from first layer 3a to 3e) and the step of realizing the recesses realizes corresponding recesses having longitudinal extension equal to a distance between opposed faces of corresponding pass-through holes realized in subsequent and continuous dielectric layers (see Fig. 1 – recess 9 with electrodes 7 connect vias 8 and therefore have an extension equal to distance between of through holes in adjacent layers.).
Regarding claim 28, Otsubo teaches the manufacturing method of claim 25, wherein filling the pass- through structures comprises a selective deposition of the conductive material on each dielectric layer, in order to only fill the pass-through structures and form the conductive structures  (as shown in Fig. 1 -only the through holes are filled with conductive material to form conductive via 8, and thus the generation of the conductive vias 8 is through what is considered a “selective deposition.”  Also see para [0044] –printing technique using conductive pastes).
Regarding claim 29, Otsubo teaches the manufacturing method of claim 28, wherein the selective deposition of the conductive material comprises a serigraphic process (see para [0044] – printing technique using conductive pastes is understood to be serigraphic).


Claim 8, 9, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo US 2015/0008951 (Otsubo) in view of Yamamoto et al. US 2007/0107933 (Yamamoto) and in further view of Kim US 2006/0051948 (Kim).
Regarding claim 8, Otsubo in view of Yamamoto teaches the manufacturing method of claim 1, but does not explicitly teach wherein filling the pass-through structures comprises a non-selective deposition of the conductive material on a whole surface of each dielectric layer and in the pass-through structures, in order to form the conductive structures and a superficial conductive layer on the whole surface of each dielectric layer.
Kim teaches (Fig. 30c) a non-selective deposition of the conductive material on a whole surface of each dielectric layer and in the pass-through structures (see Fig. 30c – blanket plating of material 834 on whole surface and in through-hole.  Also see para [355]), in order to form the conductive structures and a superficial conductive layer on the whole surface of each dielectric layer (see Fig. 30C – layer 834).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of filling the through hole as taught by Otsubo in view of Yamamoto to include depositing a conductive material on the whole surface as taught by Kim as not more than predictable use of prior art elements according to established functions.  Although Otsubo is silent with respect to which method to fill the through holes, Otsubo establishes standard practices are used (see Otsubo para [0043]).  Kim establishes that coving the surface and lapping away excess material is known method for filling through-holes.  
Regarding claim 9, Otsubo in view of Yamamoto teaches the manufacturing method of claim 8, but does not teach further comprising removing by lapping the superficial conductive layer formed by the conductive material on the whole surface of each dielectric layer.
Kim teaches removing by lapping the superficial conductive layer formed by the conductive material on the whole surface of each dielectric layer (see Fig. 30c – lapping of material 834 is achieves planarization and removes layer 834 on surface.  Also see para [355]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of filling the through hole as taught by Otsubo to include removing by lapping superficial conductive layer form by the conductive material as taught by Kim as not more than predictable use of prior art elements according to established functions.  Although Otsubo is silent with respect to which method to fill the through holes, Otsubo establishes standard practices are used (see Otsubo para [0043]).  Kim establishes that coving the surface and lapping away excess material is known method for filling through-holes.  
Regarding claim 30, Otsubo in view of Yamamoto teaches the manufacturing method of claim 25, but does not teach wherein filling the pass- through structures comprises a non-selective deposition of the conductive material on a whole surface of each dielectric layer and in the pass-through structures, in order to form the conductive structures and a superficial conductive layer on the whole surface of each dielectric layer.
Kim teaches (Fig. 30c) a non-selective deposition of the conductive material on a whole surface of each dielectric layer and in the pass-through structures (see Fig. 30c – deposition of material 834 on whole surface and in through hole.  Also see para [355]), in order to form the conductive structures and a superficial conductive layer on the whole surface of each dielectric layer (see Fig. 30C – layer 834).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of filling the through hole as taught by Otsubo in view of Yamamoto to include depositing a conductive material on the whole surface  as taught by Kim as not more than predictable use of prior art elements according to established functions.  Although Otsubo is silent with respect to which method to fill the through holes, Otsubo establishes standard practices are used (see Otsubo para [0043]).  Kim establishes that coving the surface and lapping away excess material is known method for filling through-holes.  
Regarding claim 31, Otsubo in view of Yamamoto teaches the manufacturing method of claim 30, but does not teach further comprising removing by lapping the superficial conductive layer formed by the conductive material on the whole surface of each dielectric layer.
Kim teaches removing by lapping the superficial conductive layer formed by the conductive material on the whole surface of each dielectric layer (see Fig. 30c – lapping of material 834 is achieves planarization and removes layer 834 on surface.  Also see para [355]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of filling the through hole as taught by Otsubo to include removing by lapping superficial conductive layer form by the conductive material as taught by Kim as not more than predictable use of prior art elements according to established functions.  Although Otsubo is silent with respect to which method to fill the through holes, Otsubo establishes standard practices are used (see Otsubo para [0043]).  Kim establishes that coving the surface and lapping away excess material is known method for filling through-holes.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo US 2015/0008951 (Otsubo) in view of Yamamoto et al. US 2007/0107933 (Yamamoto) and in further view of Otsuka US 2009/0051041 (Otsuka).
Regarding claim 13, Otsubo in view of Yamamoto teaches the manufacturing method of claim 11, but does not explicitly teach wherein the inorganic material is silicon nitride.
	Otsuka teaches wherein the inorganic material is silicon nitride (see para [0029] – ceramic multilayer substrate is silicon nitride).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic material taught by Otsubo in view of Yamamoto to be silicon nitride as taught by Otsuka as not more than predictable use of prior art elements according to established functions.  One would be motivated to use silicon nitride as the ceramic in order have good mechanical stability as well as thermal stability. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Otsubo US 2015/0008951 (Otsubo) in view of Otsuka US 2009/0051041 (Otsuka).
Regarding claim 22, Otsubo teaches the multi-layer of claim 20, but does not explicitly teach wherein the inorganic material is silicon nitride.
Otsuka teaches wherein the inorganic material is silicon nitride (see para [0029] – ceramic multilayer substrate is silicon nitride).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ceramic material taught by Otsubo to be silicon nitride as taught by Otsuka as not more than predictable use of prior art elements according to established functions.  One would be motivated to use silicon nitride as the ceramic in order have good mechanical stability as well as thermal stability. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2858